Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a solid-state image pickup device, comprising: comparators provided so as to correspond to pixel columns, respectively, for a pixel array portion having unit pixels, including respective photo-electric conversion elements, disposed in a matrix’ counters each of which serves to carry out a counting operation for adding 1 to a least significant digit with one clock period based on the time information output from corresponding one of said comparators, a control portion for carrying out control in such a way that in a phase of an addition mode, two of the comparators and two of the counters corresponding to the two of the pixel columns, respectively, are set as a unit, a value of 1 is added to a second digit of a first counter of the two of the counters when both the comparison results from the two of the comparators has a first logic and a value of 1 is not added to none of the first digit and the second digit of the first counter one counter when both the comparison results from the two of the comparators has a second logic as claimed in claim 1; a solid-state image pickup device, comprising: comparators provided so claim 3; a solid-state image pickup device, comprising: comparators provided so as to correspond to pixel columns, respectively, for a pixel array portion having unit pixels, including respective photo-electric conversion elements, disposed in a matrix’ counters each of which serves to carry out a counting operation for adding 1 to a least significant digit with one clock period based on the time information output from corresponding one of said comparators, and a control portion for carrying out control in such a way that in a phase of an addition mode, two of the comparators and two of the counters corresponding to two of the pixel columns, respectively, claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ALICIA M HARRINGTON/                                                              Primary Examiner, Art Unit 2872                                                                                                                                          





AMH